I concur in the opinion of Mr. Justice Watts, solely for the reason that the plaintiff has a plain and adequate remedy at law to establish its right. Should the plaintiff, on such issues as may be raised, establish its right to the strip of land in question, either in fee or as having a right of way, the loss of the erection of a building of a permanent nature upon it will fall upon the defendant; and while the plaintiff has alleged that the defendant is insolvent and will not be able to respond in damages, the nature of the situation, as disclosed by the affidavit, does not show such a threatened irreparable injury as would warrant the granting of an injunctionpendente lite. *Page 114 
The order staying the proceedings should be dissolved, and the case heard on its merits.